Case 3:17-cv-03471-MAS-TJB Document 51-4 Filed 11/16/18 Page 1 of 3 PageID: 2074




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


  FUTURE SANITATION, INC.,

           Plaintiff,
                                                   Civil Action No.
              v.
                                                   3:17-CV-03471-MAS-TJB
  EVERGREEN NATIONAL INDEMNITY
  COMPANY and MARTIN STERNBERG,
                                                   DECLARATION OF JOSEPH
           Defendants.
                                                   DESAYE


  EVERGREEN NATIONAL INDEMNITY
  COMPANY,

           Defendant/Counterclaimant,

              v.

  FUTURE SANITATION, INC. and
  BRYAN ALOIA,

           Counterclaim Defendants.



                   I, Joseph DeSaye, submit this declaration in accordance with 28 U.S.C. 1746:

                   1.     I am an adult.     I make the following statements based on personal

 knowledge.

                   2.     I loaned money to Future Sanitation, Inc, and was therefore a creditor of

 Future.

                   3.     I was involved in a lawsuit with Future to recover my note. I recently settled

 my dispute with Future. Future will pay me in the event it reaches a settlement or obtains a


                                                    1
Case 3:17-cv-03471-MAS-TJB Document 51-4 Filed 11/16/18 Page 2 of 3 PageID: 2075




 judgment against Evergreen. Prior to the settlement, I refused to talk to Future or Future’s

 attorneys. Since the settlement, I have recently begun to talk to Bryan Aloia of Future and to

 Future’s attorney, Glen Diehl.

               4.      In 2015, I participated in meetings with management of Future, Future’s

 attorney and another creditor of Future, Martin Sternberg. One meeting occurred on August 29,

 2015.

               5.      The meeting on August 29, 2015 was attended by myself, Bryan Aloia, John

 Chiaia (Future’s attorney) Marty Sternberg and John Silvestri. A summary of the minutes of the

 meeting are attached hereto as Exhibit 1.       The attached summary accurately reflects the

 information discussed at the meeting.

               6.      One of the topics we discussed was the liquidation value of the assets of

 Future. As a group, we determined that the minimum liquidation value of the assets of Future was

 between $6 – 6.5 Million.          See Exhibit 1, pages labeled STERNBERG_000345 –

 STERNBERG_000346.

               7.      At the meeting, I stated that a minimum liquation value of the assets of

 Future between $6 – 6.5 Million was reasonable. The other creditor of Future at the meeting,

 Martin Sternberg, also stated that the valuation of Future’s assets between $6 – 6.5 Million was

 reasonable.

               8.      Following the meeting, on August 31, 2015, I circulated an email

 concerning the meeting. A copy of this email is attached as Exhibit 2.

               9.      In the email, I asked the participants in the meeting, including Martin

 Sternberg to approve the minutes of the August 29, 2015 meeting. I instructed the participants to

 “make adjustments if needed.” Exhibit 2.



                                                 2
Case 3:17-cv-03471-MAS-TJB Document 51-4 Filed 11/16/18 Page 3 of 3 PageID: 2076




                10.     Later, on August 31, 2015, I received an email from Martin Sternberg.

 Exhibit 2. In his email, Mr. Sternberg stated “Looks good.”


                I declare under penalty of perjury under the laws of the United States of America

 that the foregoing is true and correct.


                Executed on November 15, 2018.




                                             ___                           __________________
                                             Joseph DeSaye




                                                 3
